DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the references to the claims need to be removed from page 1, lines 6 and 10 as the claims change throughout prosecution.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the air discharge apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the air discharge apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 10-12, 14-15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. M. Voith GmbH (DE-9109313, referred to hereinafter as Voith). Regarding Claim 1, Voith discloses a method for transporting a tail end (front end of 9 designated by arrow head at right by the air flow follows the curved guide plate and guides the tail end in a direction parallel to its travel direction (see particularly Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claim 2, Voith discloses the air flow guiding the tail end follows along a surface of the bulge (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claims 3 and 12, Voith discloses the shape of a side profile of the bulge or bump guiding the air flow is semicircular or convex (see paragraph [0024], line 178 of the Machine Translation), the shape, size, and radius of which, as well as both the angle of incidence and the flow-off angle, are the same in the upstream and downstream direction of the blown air (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claims 5 and 14, Voith discloses the blown air is guided onto the surface of the curved guide plate at an angle , which is in the range of -5° to +5° or -15° to +5° (0° as depicted in Figure 1), including guidance of the blown air at the angle =0° fully in the travel direction of the curved guide plate, and in that the angle between the blown air and a plane surface of the guide plate after the bulge, which is the contact angle or rounding of the bump and the curved guide plate is +/- in such a way that  if formed sloping downwards and that a negative angle –is formed sloping upwards (see Figure 1) (Figures 1-6 and Machine Translation). 

Regarding Claim 6, Voith discloses the bulge of the curved guide plate is preceded in an upstream direction by a linear portion (from 17 to 22a in Figure 1) formed in the guide plate (Figures 1-6 and Machine Translation).

Regarding Claim 8, Voith discloses nozzles (defined by 12,13,18) of the air discharge apertures (at 17) of the blown air are integrally formed as one piece with the curved guide plate (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claim 10, Voith discloses an apparatus for transporting a tail end (defined by arrow head at the right end of Figure 1) in a fiber web machine from one structural section to another (30 to 34 to 36 or 37,38 in Figure 4; 41 to 44 to 45 to 46,47 in Figure 6), the apparatus comprising: nozzles (defined by 12,13,18) for guiding the tail end by means of an air flow (defined by arrows exiting at 17 and along top surface of 13,14 in Figure 1); a guide plate 10, shaped to be curved (depicted in Figure 1); and a bump 22a functional as an aerodynamic profile formed in the curved guide plate and shaped in such a way that the bump forms a bulge (at 22a) for guiding the air flow, wherein the nozzles (8) are configured to direct the blown air in such a way that the air flow follows the curved guide plate and guides the tail end in a controlled fashion in a direction parallel to its travel direction (Figures 1-6 and Machine Translation).



Regarding Claim 15, Voith discloses the bump of the curved guide plate is formed at the point from which the blown air directed by the nozzles is brought to the surface of the guide plate (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claim 18, Voith discloses the plate is formed from one piece forming the desired guide plate entity that guides the tail end either straight and/or curves in the desired manner (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claim 19, Voith discloses a method of transporting a tail end (defined by arrow at right end of 9 in Figure 1) in a fiber web machine from one structural section to another (30 to 34 to 36 or 37,38 in Figure 4; 41 to 44 to 45 to 46,47 in Figure 6), the method comprising guiding the tail end on a curved guide plate 10 by means of air flow (depicted by arrows from 17 along top surface of 13, 14 in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claim 20, Voith discloses the curved guide plate include a bump 22a as an aerodynamic profile such that the air flow follows the curved guide plate and simultaneously guides the tail end in a direction parallel with the guide plate (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Regarding Claim 21, Voith discloses directing, via nozzles (defined by 12,13,18 in Figure 1), the air flow such that it follows the curved guide plate and guides the tail end in a controlled fashion in a direction parallel to its travel direction (depicted in Figure 1) (Figures 1-6 and Machine Translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. M. Voith GmbH (DE-9109313, referred to hereinafter as Voith). Regarding Claim 9, Voith discloses the method according to claim 1, as advanced above, wherein a plurality of curved guide plates (10A-D or 10A’, 10E-I) are formed into a larger web guidance feeding system (depicted in Figures 4-6) (Figures 1-6 and Machine Translation), but does not expressly disclose the plurality of curved guide plates are connected and are fastened to each other from more than one plate.
However, Official Notice is taken that it is old and well known to connect and fasten guides together to form a continuous line of guides that does not let the guide material fall between guides and get stuck. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect and fasten the guide plates of Voith together to prevent the tail from dropping between the plates and becoming lost.


However, Official Notice is taken that it is old and well known to fasten structural elements together in a separable and replaceable manner to allow for parts to be replaced, clean, or maintained. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzles of Voith in a separable and replaceable frame to allow the nozzles to be cleaned, replaced, and/or maintained as needed.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. M. Voith GmbH (DE-9109313, referred to hereinafter as Voith) in view of Reba et al. (US-4014487). Regarding Claim 7 and 16, Voith discloses the method according to claim 1 and an apparatus according to claim 10, as respectively advanced above, but does not expressly disclose narrow pieces are formed in the curved guide plate in such a way that downstream of the bulge a part of the curved plate continues curved and an alternating part continues straight.
However, Reba et al. teaches narrow pieces are formed in the curved guide plate in such a way that at a downstream part of the guide a part of the curved plate continues curved and an alternating part continues straight (see Figure 2 and Column 5, Lines 33-41) (Figures 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the narrow pieces forming curved and straight portions of the guide plate to separate the web tail from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619